UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-6946



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


PATRICK LEWIS   RUDD,   a/k/a   One-Eyed   Louie,
a/k/a Louie,

                                               Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Wilmington. Malcolm J. Howard, District
Judge. (CR-97-63, CA-01-49-7-H)


Submitted:   October 18, 2001              Decided:   October 26, 2001


Before MOTZ and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Patrick Lewis Rudd, Appellant Pro Se.    Rudolf A. Renfer, Jr.,
Assistant United States Attorney, J. Frank Bradsher, Anthony
Emerson Flanagan, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Patrick Lewis Rudd seeks to appeal the district court’s order

denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.

2001).   Because Rudd’s motion was filed outside the one-year

limitation period, 28 U.S.C.A. § 2255, the district court properly

dismissed the motion.   See United States v. Sanders, 247 F.3d 139

(4th Cir. 2001) (holding that new rule announced in Apprendi v. New

Jersey, 530 U.S. 466 (2000), is not retroactively applicable to

cases on collateral review, for purposes of determining the limi-

tation period under § 2255(3)). Accordingly, we deny a certificate

of appealability and dismiss the appeal.    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED




                                 2